DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cam et al (US 2016/0199216).
In regard to claim 1, Cam discloses a method of treating or preventing temporomandibular joint dysfunction (TMD) (par 99 discloses the appliances being used for temporomandibular joint disorder) comprising: 
obtaining first bite scan data of a dentition of a patient with the patient's jaws in a target bite configuration (par 142 discloses using a digital scanning techniques are used to determine the spatial relationship between the patient's upper and lower jaws in a desired advanced position e.g., while the patient is awake, and the appliance can be fabricated based on the spatial relationship date);
obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration (par 142 discloses performing digital scanning of the jaws at various 
designing, based on the first and second bite scan data , a plurality of appliances configured to apply tooth-moving and jaw-moving forces to the patient's dentition so as to move the patient's dentition from the natural bite configuration to a final bite configuration corresponding to the target bite configuration through a sequence of incremental steps when the plurality of appliances are worn in succession (par 152 discloses the designing of appliances using the initial and desired tooth arrangement, par 121 discloses the design, fabrication and use of a plurality of oral appliances to provide advancements to an optimal or target mandibular advancement, par 161 discloses fabrication based on the generated treatment stages, and par 60 discloses the step 2120 which discloses the design of incremental tooth positions to get to the desired position examples provided being 19A-C, 23A-C, 24 A-C,  and 25 A-B), wherein:
designing the plurality of appliances (2300 of figures 23A-C) includes determining one or more gaps (a space between an upper shell 2302 and lower shell 2304, which is disclosed as a high occlusal pressure 2310 as seen in figure 23A) between upper teeth of the dentition (2302) and lower teeth of the dentition (2304) present during at least one of the incremental steps (see figure 23A-C and par 115-116 which discloses a step which is a first incremental step which is unequal in occlusal force),
at least one of the plurality of appliances (modified appliance 2320 see figure 23B) comprises one or more occlusal surface features (occlusal structures 2322 and 2324) positioned to fill the one or more gaps when the at least one of the plurality of appliances are worn by the 
one or more of the plurality of appliances is designed to apply tooth moving forces to close at least part of the one or more gaps (see figure 23B and par 116 discloses various characteristics of the posterior occlusal structures 2322, 2324 can be varied as desired in order to create a desired amount of vertical space between the jaws, reduce lateral jaw movements, and/or create three-dimensional movements in order to reflect the actual movement of the jaw when extended during sleep, for example, the height 2328 of the occlusal structures 2322, 2324 can be increased or decreased as desired to accommodate the natural occlusal separation between the jaws during sleep e.g., if the patient is an open breather who sleeps with the mouth open thus closing the gap defined by the positioning of the teeth of figure 23A).
In regard to claim 2, Cam discloses obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration (par 142 discloses obtaining spatial relationship information for the desired advanced position using a scanner) and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration (par 159 discloses obtaining the digital representation of the teeth and gingival tissue using a scanning device).
In regard to claim 3, Cam discloses manufacturing the plurality of appliances (par 97 discloses producing a plurality of intraoral appliances).
In regard to claim 4, Cam discloses providing the plurality of appliances to the patient (par 97 discloses providing the patient with the plurality of appliance for a predetermined schedule).

In regard to claim 6, Cam discloses each of the plurality of appliances comprises a polymeric shell (par 154 discloses the appliances being polymeric shells).
In regard to claim 7, Cam discloses each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition and a second polymeric shell shaped to receive the lower teeth of the dentition (par 154 discloses polymeric material for an upper or lower jaw).
In regard to claim 9, Cam discloses the positions of the one or more teeth of the final bite configuration are changed to avoid one or more lower-to-upper teeth collisions present in the target bite configuration (figure 23A-C).
In regard to claim 10, Cam discloses at least one of the plurality of appliances is a removable appliance (par 66 and 74 discloses the removable anchor).
In regard to claim 11, Cam discloses a position of at least one of the one or more occlusal surface features differs between a first of the plurality of appliances and a second of the appliances (par 119 discloses the changed placement of the advancement element).
In regard to claim 12, Cam discloses the one or more gaps include one or more occlusal gaps (2310, see figure 23A-B).
In regard to claim 13, Cam discloses each incremental step in the sequence of incremental steps comprises tooth contact paths for each of a plurality of teeth, and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the .
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant sets forth that Cam fails to disclose “one or more of the plurality or appliances is designed to apply tooth moving forces to close at least part of the one or more gaps”, where the applicant discloses Cam sets forth the placement of posterior occlusal points which is not the same as using tooth moving force to close the gap between teeth partially. The examiner disagrees. As set forth in par 116, the placement of the rear components to close the gap, the placement of these rear components apply a tooth moving force to minimize the space and as such achieves the claimed limitation, as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772